      Case 2:20-cv-00112 Document 48 Filed on 12/17/20 in TXSD Page 1 of 3
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             December 17, 2020
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

WARREN PIERRE CANADY,                       §
                                            §
        Petitioner,                         §
VS.                                         § CIVIL ACTION NO. 2:20-CV-112
                                            §
LORIE DAVIS,                                §
                                            §
        Respondent.                         §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Petitioner Warren Pierre Canady, proceeding pro se, filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254, alleging that McConnell Unit officials violated

his due process rights during a disciplinary proceeding. D.E. 1. Respondent filed a

motion for summary judgment contending that Canady failed to state a valid claim for

federal habeas corpus relief because the Due Process Clause is not implicated by the

changes in the conditions of a prisoner’s confinement, and Canady has no liberty interest

in parole and does not currently meet the requirements for mandatory supervision. D.E.

39.   United States Magistrate Judge Julie K. Hampton issued a Memorandum and

Recommendation (M&R), recommending that the Court grant Respondent’s motion and

deny a certificate of appealability. D.E. 46. Pending before this Court are Canady’s

objections to the M&R. D.E. 47. For the following reasons, the Court OVERRULES the

objections and ADOPTS the findings and conclusions of the Magistrate Judge.




1/3
      Case 2:20-cv-00112 Document 48 Filed on 12/17/20 in TXSD Page 2 of 3




                                      DISCUSSION

       Standard.    The district court conducts a de novo review of any part of the

magistrate judge's disposition that has been properly objected to. 28 U.S.C. §

636(b)(1)(C); FED. R. CIV. P. 72(b)(3); Warren v. Miles, 230 F.3d 688, 694 (5th Cir.

2000). As to any portion for which no objection is filed, a district court reviews for

clearly erroneous factual findings and conclusions of law. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989) (per curiam).

       Canady’s Objections. Canady argues that: (1) he was not given notice that

possession of Uniform Commercial Code (UCC) documents was a felony under Texas

law or violated Texas Department of Criminal Justice (TDCJ) policy; (2) McConnell Unit

officers violated TDCJ policy by holding his disciplinary hearing more than seven days

after the alleged violation; and (3) he has a liberty interest in being released to mandatory

supervision. D.E. 47. The objections simply restate his claims in the petition. D.E. 1;

D.E. 46.    Because Canady does not specifically challenge any of the facts and

conclusions stated in the M&R, the Court only reviews the M&R for clearly erroneous

factual findings and conclusions of law.

       Canady challenged his disciplinary proceeding where he suffered a reduction in

line class and lost 45 days of recreation privileges, 60 days of commissary privileges, and

60 days of telephone privileges. D.E. 37-1 p. 3, 36. The Magistrate Judge found that

these claims are meritless because: (1) Canady cannot make out a due process claim

based on his reduction in line class because he has no protectable liberty interest in a

particular custodial classification; and (2) his loss of privileges does not present an
2/3
      Case 2:20-cv-00112 Document 48 Filed on 12/17/20 in TXSD Page 3 of 3




atypical and significant hardship in relation to the ordinary incidents of prison life. D.E.

46 p. 5–7. The Magistrate Judge also found that Canady has not established that he is

eligible for mandatory supervision. D.E. 46 p. 7. After a careful review, the Court finds

that the M&R is not clearly erroneous. The Court OVERRULES Canady’s objections

       Certificate of Appealability.     The Court agrees with the Magistrate Judge’s

finding that reasonable jurists would not find it debatable that Canady failed to state a

claim for a violation of a constitutional right. The Court therefore DENIES a certificate

of appealability.

                                        CONCLUSION

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the M&R, Canady’s objections, and all other relevant documents in the

record, the Court OVERRULES Canady’s objections (D.E. 47) and ADOPTS as its own

the findings and conclusions of the Magistrate Judge (D.E. 46). Accordingly, the Court

GRANTS Respondent’s motion for summary judgment (D.E. 39) and DISMISSES

Canady’s petition (D.E. 1). The Court DENIES Canady’s request for a certificate of

appealability.

       ORDERED this 17th day of December, 2020.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




3/3
